Citation Nr: 1428774	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as lumbosacral strain.

2.  Entitlement to service connection for a left ankle disability, claimed as residuals of a fracture of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1972 to December 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Board remanded the appeal in June 2012 to afford the Veteran additional opportunity to identify outstanding evidence in support of his claim, to obtain Social Security Administration (SSA) medical records, and to obtain a VA examination to address the claimed lumbar spine disability.  This was accomplished, and the Board finds that it may proceed with a decision on the issues of service connection bilateral ear infections and a lung disorder at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was seen for low back pain on one occasion in service.

2.  The Veteran did not have chronic symptoms related to the lumbar spine in service or continuous symptoms after service separation. 

3.  Arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation from service.

4.  A currently diagnosed lumbar spine disability, to include degenerative disc disease and arthritis, is not related to service.

5.  The Veteran did not sustain an injury or disease of the left ankle in service.  

6.  The Veteran did not have chronic left ankle symptoms in service or continuous symptoms after service separation.

7.  Left ankle arthritis did not manifest to a compensable degree within one year of separation from service.

8.  Currently diagnosed left ankle arthritis is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a left ankle disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a March 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  Pursuant to a June 2012 Board remand, the Veteran was provided with additional notice asking him to identify any additional evidence in support of the claim.  The Veteran indicated in a June 2012 response, that all of the medical care has been through the VA medical center.  The Veteran and representative have not otherwise identified any outstanding evidence that needs to be obtained.  

The Veteran was afforded VA examinations in May 2008 and July 2012 that addressed the back disability.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the May 2008 and July 2012 VA examination and opinion are adequate as they included a complete physical examination of the Veteran, a review of the record, and the VA examiners included adequate reasoning for the opinions rendered. 

The Veteran has not been afforded a VA examination to address service connection for a left ankle disability, and the Board finds that an examination is not necessary to decide this issue.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no injury or disease of the left ankle in service, and no chronic symptoms of a left ankle disability in service, and because the evidence of record does not indicate, by continuous symptoms or by competent opinion, that currently diagnosed left ankle arthritis may be associated with service, a VA examination is not required.  See McClendon, 20 Vet. App. at 81.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left ankle disability because there is no relevant injury, disease, or event in service to which the currently diagnosed disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the claimed left ankle disability is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends in the February 2008 claim that service connection is warranted for a back injury and residuals of a left ankle fracture.  He reported in an April 2008 statement that he believed that service treatment records should show a fracture to the left ankle in service requiring a cast.  He also stated that service treatment records should have reflected a back disability severe enough to be considered permanent.      

After a review of all the evidence, lay and medical, the Board finds that claimed lumbar spine and left ankle disabilities were not incurred in service.  The Veteran has currently diagnosed lumbar degenerative disc disease, arthritis in the lumbar spine, with findings of muscle spasms, as well as arthritis in the left ankle.  See June 2008 and June 2012 VA examinations, July 2003 VA x-rays of the left ankle, and a June 2008 MRI of the lumbar spine.     

The Board finds that the Veteran did not experience chronic in the lumbar spine symptoms in service and did not experience continuous symptoms since service separation.  Service treatment records show that the Veteran was seen on one occasion for lumbar pain in June 1973.  Service treatment records show that while running the Veteran felt sharp pain in the right lower back causing him to stop.  He was assessed with slight muscle spasm bilaterally, diagnosed as acute back pain.  The Board finds, based on the June 1973 clinical treatment report and other service treatment record entries, including a service separation report, that the Veteran was seen for muscle pain in the lumbar region in service, but not for any traumatic injury to the spine.  The Veteran was not seen for further back complaints in service despite treatment for other minor complaints, to include treatment for a cold and a groin abscess.  The spine was assessed to be normal when examined for a December 1973 separation examination.  

VA treatment records indicate that the Veteran was first diagnosed with lumbar spine degenerative disc disease in 2003, also assessed as arthritis by a June 2008 VA examiner.  The Veteran has not identified chronic lumbar spine symptoms in service or continuous symptoms since service.  Instead, he contends in a March 2008 statement that the back injury shown in service should be considered permanent without resort to evidence of continuity.  The Board finds that muscle spasm, assessed as acute back pain in service, was not chronic as the Veteran did not have continued back complaints in service, at service separation, or for many years post-service.  This evidence shows that lumbar spine symptoms were not chronic in service or continuous since service separation.  For these reasons, the Board finds that arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation from service to warrant the presumption of service connection under 38 C.F.R. §§ 3.307, 3.309(a), and did not manifest "chronic" symptoms in service or "continuous" symptoms since service to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b). 

The weight of the evidence shows that a currently diagnosed lumbar spine disability, to include degenerative disc disease, arthritis, and muscle spasms, is not otherwise related back pain treated in service.  Based on a review of service treatment records, a June 2008 VA examiner noted that the Veteran had a history of an old strain to the back in the 1970s.  The Board finds that the VA examiner is competent to assess the Veteran's in-service muscle spasm as old lumbar strain based on a review of service treatment records.  The VA examiner opined, however, that it was not likely that arthritis of the spine was related to the in-service strain, but was rather a naturally occurring phenomenon.  A July 2012 VA examiner also identified a current diagnosis of muscle spasm in the lumbar spine, but opined that it was less likely than not that the Veteran's current low back condition was related to a muscle spasm of the back documented in service treatment records.  Instead, the VA examiner in July 2012 opined that the current back disability was more likely related to normal age progression and the Veteran's (post-service) occupation as a fireman for 16 years.  The Board finds that the June 2008 and July 2012 VA opinions are adequate as they were based on the VA examiners' own medical expertise and were based on accurate factual background showing only acute injury to the spine in service.  The weight of the evidence does not establish a direct nexus between a currently diagnosed back disability and service.  38 C.F.R. § 3.303(a),(d). 


The Board finds that the Veteran did not experience chronic left ankle symptoms in service and did not experience continuous symptoms since service separation.  Service treatment records do not reflect any complaints, treatment or diagnoses related to the left ankle in service.  A fracture or injury to the left ankle was not shown in service.  A December 1973 separation examination, completed approximately one year after service entrance, did not show a history of fracture to the left ankle in service, and an examination of the lower extremities and feet were normal.  The Veteran has not provided lay evidence establishing the presence of chronic left ankle symptoms in service and continuous symptoms post service.  In a March 2008 statement, the Veteran reported that the only post-service treatment he received for his left ankle was in 1990, and he reported that those treatment records were not available.  The record does not otherwise reflect any treatment for the left ankle for decades post-service.  Accordingly, the Board finds that left ankle symptoms did not manifest "chronic" symptoms in service or "continuous" symptoms since service to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b). 

July 2003 VA x-rays provide the earliest evidence of left ankle arthritis.  The July 2003 VA x-rays identified a diagnosis of minimal degenerative arthritic changes of the left ankle joints, without fracture or dislocation.  Accordingly, the Board finds that left ankle arthritis did not manifest to a compensable degree within one year of separation from service to warrant the presumption of service connection under 38 C.F.R. 38 C.F.R. §§ 3.307, 3.309(a). 

While the Veteran is competent to report that he fractured his left ankle in service, the Board finds that he is not credible.  While he claimed that he had a left ankle fracture in service, he did not provide any specific details about the alleged in-service injury, did not describe the nature of such injury, did not provide any treatment dates, and no left ankle injury or treatment was shown in the more contemporaneous service treatment records, contrary to his assertion of such.  There is no indication that any x-rays were taken in service, there was no indication that the Veteran was put on profile for a left ankle injury in service, and significantly, an in-service fracture was not noted on the Veteran's separation examination.  The Board finds that, had the Veteran fractured his left ankle in service such that it required a casting as reported, such treatment would have been noted in service treatment records, which are complete in this case, as well as on the separation examination, completed just one year after the Veteran's enlistment.   Moreover, current VA x-rays dated in July 2003 reflect no history of fracture in the left ankle or findings suggestive of a prior injury or fracture of the left ankle.  

The Board finds that the Veteran's lack of detail in describing a left ankle injury in service, the absence of any treatment for such an injury in service, the normal examination at separation, the lack of treatment for decades post-service for any complaints to the ankle, and the lack of evidence of an old fracture on VA current x-rays are all factors which weight against the credibility of the Veteran's more recent statement, asserting a left ankle fracture in service.  For these reasons, the Board finds that the Veteran is not credible in identifying a fracture to the left ankle in service, and the Board finds that his more recent assertion was made for compensation purposes.  See Caluza, 7 Vet. App. at 498.  There is no indication that currently diagnosed left ankle arthritis is otherwise related to service.  

For these reasons, the Board finds that service connection for a left ankle disability is not warranted.  Because the preponderance of the evidence is against the claim for service connection for a left ankle disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a left ankle disability is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


